DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the first portion is shaped to interface with the axle housing in a complementary manner to prevent debris from passing between the first portion and the axle housing”. This recitation as a whole is indefinite because it is unclear what the precise scope of this claim would be. What exactly does “complementary manner” mean in regards to the shape of the guard? Also, what kind of debris is the claim referring to, or rather how large or small amount or size of debris is the claim referring to? The prior art could potentially prevent larger debris from passing between the axle and the first portion, would that then read on the claim? Or is the claim limited to debris the size of dust particles. The specification does not further disavowal the scope, while it does talk about a partial sealing, it is not required and therefore we 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 9, 11, 12, 15, 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by McGee (USP 5839531).
Regarding claim 8, McGee discloses a guard (10; 10 reasonably reads on a guard), the guard comprising: a first portion (11) having a body (11) configured to be mounted to the axle housing to protect at least a portion of the ground-facing surface of the axle housing (this recitation is an intended use clause and does not positively limit the claim. Note Applicant has very clearly distinguished this claim set from that of claims 1-7 where there is a clear positive recitation of the axle housing. The term “configured to be” implies that the recitation is an intended use), the body having an inner surface and an outer surface opposite the inner surface (seen in both fig.1 and fig.2 the inner and outer surfaces could be the top and bottom surfaces thereof), the body including an opening (seen in fig.1, opening for 13) extending from the inner surface to the outer surface, the opening configured to allow access to and removal of the drain plug through the opening (this is an intended use clause and the prior art is capable of providing this as evident in the figures); and a second portion (13) removably couplable to the first portion, wherein when the second portion is attached to the first portion, the second portion covers the opening to protect the drain plug, and wherein when the second portion is removed, the drain plug is accessible and removable to service oil in the axle housing (this is intended use or capability of the guard, as seen in the prior art, the guard would be capable of this functionality).  
Regarding claim 9. McGee discloses the first portion is shaped to interface with the axle housing in a complementary manner to prevent debris from passing between the first portion and the axle housing (as best understood, the first portion interfaces with the housing and is capable of at least preventing larger debris from passing between the surfaces).  
Regarding claim 11, McGee discloses the guard of claim 8, wherein the second portion includes a second body having a second inner surface and a second outer surface opposite the second inner surface (seen in figures 1 and 2), wherein the second portion and the first portion overlap one another such that the second inner surface faces the outer surface (fig.2 shows how portion 13 overlaps 11).  
Regarding claim 12, McGee discloses the guard of claim 8, wherein the second portion is configured to completely cover the opening.  
Regarding claim 15, McGee discloses a guard for protecting an axle housing and a drain plug of a machine (intended use), the guard comprising: a first portion (11) having a body defined by an inner surface and an outer surface opposite the inner surface (seen in fig.1) and an opening (opening for drainage 19) extending through the body from the inner surface to the outer surface, wherein the opening is arranged to be located proximate the drain plug (seen in fig. 1), and wherein the Attorney Docket No. 4992.098US122 Client Ref. No. INF 19-0403opening is sized and shaped to allow access to, and removal of, the drain plug through the opening (the opening has this capability); a first fastener (see annotated figure) to couple the first portion to the axle housing; a second portion (13) having a second (seen in figures 1 and 2), wherein when the second portion is coupled to the first portion, the second portion covers the opening (seen in fig.1), and wherein when the second portion is removed from the first portion, the drain plug is accessible and removable to service oil in the axle housing through the opening (evident based on the figures); and a second fastener (the hooked portion of the second portion which fastens it to the first portion reads on the second fastener, see fig. below)  to couple the second portion to the first portion.  

    PNG
    media_image1.png
    436
    614
    media_image1.png
    Greyscale

Regarding claim 18, McGee discloses the guard of claim 15, wherein the opening is sized, located and shaped to allow substantially all the oil to drain through the opening (evident based on the figure).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. (USP 8152674) in view of McGee (USP 5839531).
	Regarding claim 1, Hayes et al. discloses an axle system for a machine, the axle system comprising: an axle (10); a differential (gearing inside the axle) coupled to the axle to transmit motion from a power source to the axle (seen in fig. 1); a housing (18) having an inner surface opposite an outer surface, the inner surface defining at least a portion of a cavity, the outer surface including a frame-facing surface (part that faces frame of vehicle, the topside) and a ground-facing surface (part that faces the ground, seen in figure 1), wherein the axle and differential are disposed in the cavity in an oil sealed manner (evident from the figure 1); a drain plug (32) removably couplable to the housing to service oil in the housing.
	Hayes et al. fails to disclose a guard mounted to the housing and covering at least a portion of the ground-facing surface of the housing, the guard comprising: a first portion mounted to the housing by a first fastener; and a second portion removably couplable to the first portion by a second fastener, wherein the first portion has a first body defined by a first inner surface opposite a first outer surface and an opening extending through the first body from the first inner surface to the first outer surface, wherein the opening is located proximate the drain plug and the opening is sized and shaped to allow access to and removal of the drain plug through the opening, wherein the second portion has a second body defined by a second inner surface opposite a second outer surface, wherein when the second portion is coupled to the first portion, the second portion covers the opening, and wherein when the second portion is removed, the drain plug is accessible and removable to service oil in the housing.  
(10) mounted to a housing which comprises covering at least a portion of the ground-facing surface of the housing (seen in fig.1), the guard comprising: a first portion (11) mounted to the housing by a first fastener (bolts labeled above); and a second portion (13) removably couplable to the first portion by a second fastener (fastener as labeled), wherein the first portion has a first body defined by a first inner surface opposite a first outer surface and an opening extending through the first body from the first inner surface to the first outer surface (opening covered by 13), wherein the opening is located proximate the drain plug and the opening is sized and shaped to allow access to and removal of the drain plug through the opening (evident from fig.1), wherein the second portion has a second body defined by a second inner surface opposite a second outer surface (seen in fig.1), wherein when the second portion is coupled to the first portion, the second portion covers the opening, and wherein when the second portion is removed, the drain plug is accessible and removable to service oil in the housing (all these features are readily visible in figures 1 and 2 and further defined above in the rejections of claims 8+). McGee teaches the use of the guard for purpose of catching oil drip and further this guard would provide the predictable result of providing at least some protection to the drainage plug.

    PNG
    media_image1.png
    436
    614
    media_image1.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the axle housing disclosed by Hayes et al. to include the use of the guard as taught by McGee for purpose of catching oil drip and further this guard would provide the predictable result of providing at least some protection to the drainage plug.
Regarding claim 4, McGee teaches the axle system of claim 1, wherein the second portion and the first portion overlap one another such that the second inner surface faces the first outer surface (seen in figure 2; they overlap).  
Regarding claim 5, McGee teaches the axle system of claim 1, wherein the second portion completely covers the opening (seen in fig.2).  
Allowable Subject Matter
Claims 2, 3, 6, 7, 10, 13, 14, 16, 17, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS C DIAZ/Primary Examiner, Art Unit 3656